UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1002


TERRENCE ANTHONY WRAY,

                Plaintiff - Appellant,

          v.

PORTIA CATRELL WRAY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cv-03443-RBH)


Submitted:   April 25, 2013                    Decided: April 29, 2013


Before AGEE and    WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terrence Anthony Wray, Appellant Pro Se.         Portia Catrell Wray,
Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Terrence      Anthony    Wray    appeals    the     district    court’s

order dismissing his civil action for failure to prosecute.                    We

have   reviewed   the     record     and    find     no     reversible     error.

Accordingly, we grant leave to proceed in forma pauperis and

affirm for the reasons stated by the district court.                     Wray v.

Wray, No. 4:11-cv-03443-RBH (D.S.C. Dec. 21, 2012).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials       before    this    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                      2